Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the invention relates to determining readiness score of participants in a video conference using several criteria, and ranking them and prioritizing them for participation based on rank during video conference.
The prior art of record in combination or alone fails to teach or suggest these elements of independent claims 31, and 41 in combination with other elements.  For example independent claim 31 has claim limitations such as accessing, for a first participant, a first distance between a first capture device and a first mobile device; determining a first readiness score based at least in part on the first distance; accessing, for a second participant, a second distance between a second capture device and a second mobile device; determining a second readiness score based at least in part on the second distance; ranking the first participant and the second participant based the first readiness score and the second readiness score, respectively; and providing the first participant and the second participant in order of rank.  Independent claim 41 has claim limitations such as first input/output circuitry configured to: access, for a first participant, a first distance between a first capture device and a first mobile device; access, for a second participant, a second distance between a second capture device and a second mobile device; processing circuitry configured to: determine a first readiness score based at least in part on the first distance; determine a second readiness score based at least in part on the second distance; rank the first participant and the second participant based the first readiness score and the second readiness score, respectively; and provide the first participant and the second participant in order of rank.
Claims 31-50 (now renumbered 1-20) are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	--(US 2020/0244711A1) to Engel et al. discloses managing engagements in interactive multimedia sessions which teaches: [0102] FIGS. 8A-F illustrate how a handshake protocol may be implemented so that parties can confirm their readiness to initiate an exchange (also referred to as an “engagement”) as part of an interactive session. Initially, participant(s) in an interactive session may be placed in a queue that is visible to the host. When the host is ready to conduct the interactive session, the host can ask each participant whether they are ready by selecting a digital element featured alongside information about each participant (e.g., name, age, connectivity status). Such action may prompt the generation of a notification that asks the participant whether they are ready to join the video session.
[0103] If the session management platform receives input indicative of a response that the participant is ready, then the session management platform can initiate the exchange. For example, the session management platform may cause an electronic device associated with the participant to begin capturing digital media (e.g., audio and/or video) and then share the digital media with other individuals involved in the interactive session. Thus, the digital media could be streamed to an electronic device associated with the host and electronic device(s) associated with other participant(s) in the interactive session. A host and/or managing observer can initiate a handshake with another user to begin a session. Any action taken by a single host or managing observer can begin a session or affect other parties present in the session.
	--(US 2018/0152539A1) to Bastide et al. discloses proactive communication channel controller in a collaborative environment which teaches: [0042] Possible pass-off identifiers are matched from historical data, profile information, subject matter expert/expertise (SME) skills, and the current topic analysis. Potential presenters (both participant and non-participant for the current meeting) are probed using a client side monitor to understand their readiness. For example, if a participant is currently speaking to another person, then that participant is less likely to be offered the presenter role compared to a participant who is browsing a news website related to the current meeting. Thus, meeting participants who are more likely to be engaged (e.g., is giving the meeting his/her full attention) will be identified as possible pass-off presenters. Determining the readiness of a candidate presenter to the e-meeting may utilize a module to check that the user has access (i.e., access control and physical access) to content that is likely to be needed when presenting information to the e-meeting. A server side component then performs an analysis of the current and likely topics, along with the participant readiness to give a score for each participant's readiness.
		
 [0052] A user monitoring/readiness logic 216 compares the profiles of the participants 212a-212d to their current state of readiness (i.e., are they present, are they at a device that is “up” and available for them to provide their input to the electronic meeting, etc.). Based on this user monitoring/readiness analysis 216, the system will selectively open up communication channels for a particular participant from participants 212a-212d when the sub-topic (from sub-topics 208a-208d) arise (as predicted) during the electronic meeting.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651